UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September 2015 Commission File Number: 001-35464 Caesarstone Sdot-Yam Ltd. (Translation of registrant’s name into English) Kibbutz Sdot Yam MP Menashe Israel 3780400 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTES Caesarstone Sdot-Yam Ltd. (the “Company”) announced the resignation of its director, Avner Naveh, effective immediately. Mr. Naveh is affiliated with Kibbutz Sdot Yam, which owns approximately 32.4% of the Company’s outstanding ordinary shares. Mr. Naveh informed the board that he was resigning due to a difference of opinion over matters related to the board’s work and material resolutions. The board reaffirmed its confidence in its processes andresolutions. Following the resignation of Mr. Naveh, the Company regained compliance with the NASDAQ rule requiring that a majority of its board be comprised of directors that satisfy NASDAQ’s independence requirements. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAESARSTONE SDOT-YAM LTD. Date: September 25, 2015 By: /s/Michal Baumwald Oron Name: Michal Baumwald Oron Title: VP Business Development & General Counsel 3
